    Case: 1:11-cr-00745 Document #: 61 Filed: 06/05/20 Page 1 of 3 PageID #:507




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

  United States of America,                     )
             Plaintiff,                         )
                                                )      No. 11 CR 745
          v.                                    )
                                                )      Judge Ronald A. Guzmán
  David Gregory,                                )
            Defendant.                          )


                           MEMORANDUM OPINION AND ORDER

          For the reasons stated below, Defendant’s request for compassionate release [53] is
denied.

                                           STATEMENT

        Defendant seeks compassionate release due to Covid-19. “[A] judgment of conviction
that includes . . . a sentence [of imprisonment] constitutes a final judgment” that can be modified
in only certain enumerated circumstances. 18 U.S.C. § 3582(b). As is relevant here:

                 [a] court, upon motion of the Director of the Bureau of Prisons [BOP], or upon
                 motion of the defendant after the defendant has fully exhausted all administrative
                 rights to appeal a failure of the [BOP] to bring a motion on the defendant's behalf
                 or the lapse of 30 days from the receipt of such a request by the warden of the
                 defendant's facility, whichever is earlier, may reduce the term of imprisonment . .
                 . after considering the factors set forth in section 3553(a) to the extent that they
                 are applicable if it finds that (i) extraordinary and compelling reasons warrant
                 such a reduction and that a reduction is “consistent with applicable policy
                 statements issued by the Sentencing Commission.”

Id. § 3582(c)(1)(A).

       The government contends that Defendant has not exhausted his administrative remedies
for compassionate release. Defendant points to an email he sent on April 7, 2020 to the Warden
at FCI-Elkton, where Defendant is incarcerated, stating:

                 I am 66 years old[.] I have mental health issues. I have a bank robbery with a
                 note. No weapon was used. I only had one shot in 8 years. I have Hep C. And
                 I’ve had a heart attack in 2012. I don’t want to die[] in here from Cov-19. I have
                 two years 4[]month[s] left on my sentence. Please send me home. Thank you for
                 your help.
    Case: 1:11-cr-00745 Document #: 61 Filed: 06/05/20 Page 2 of 3 PageID #:508




        On April 21, 2020, the Warden responded: “You do not meet the criteria for placement
on home confinement under the CARES Act due to your conviction for a crime of violence.”
According to Defendant, this exchange constitutes exhaustion for his compassionate-release
request. The Court is not persuaded. As the government states in its response brief, there is a
difference between a request for home confinement, which only alters the location of
confinement, and one for compassionate release, which reduces a defendant’s sentence. Only the
BOP may place an individual on home confinement. See United States v. Neeley, 14 CR 0096,
2020 WL 1956126, at *2 (S.D. Ind. Apr. 23, 2020) (stating that defendant “asks the Court to
allow her to serve the remainder of her sentence on home confinement, but the Court lacks the
authority to grant that relief” because “the [BOP], not the Court, has the sole authority to
prescribe home confinement post-incarceration [under 18 U.S.C. § 3624(c)]”) (internal citation
and quotation marks omitted). Defendant does not discuss what overlap, if any, exists between
the factors the BOP considers in evaluating a request for home confinement versus a sentence
reduction. The difference between the two requests, along with the recognition that the
exhaustion requirement likely cannot be waived, 1 leads the Court to conclude that Defendant’s
email, which was interpreted by the Warden as a request for home detention, does not satisfy the
statutory-exhaustion requirements for a sentence reduction.

         Even assuming, however, that Defendant properly exhausted his administrative remedies,
the Court would deny Defendant’s request for compassionate release. As the government notes
in its response, Defendant has already contracted and recovered from Covid-19. A May 2, 2020
Administrative Note by a nurse at FCI-Elkton, included as part of the government’s response,
states:

               Inmate Gregory was placed in isolation from 4/20/2020 – 5/1/2020 for positive
               COVID; completing the 10[-]day COVID isolation as recommended by the CDC.
               Inmate Gregory reported “chest tightness” on 4/21 and has been
               asymptomatic/fever free since that date. Inmate Gregory is now in the post-
               isolation unit.

(Sealed Ex., Dkt. # 58.) The Court is aware that FCI-Elkton has experienced one of the most
intense outbreaks of coronavirus of any of the BOP facilities, and that the virus is contagious and
spreads easily within a correctional facility. However, the BOP has enacted modified operations
in order to quell the spread of Covid-19, including suspending social visits and internal inmate
movements, enhancing health screenings, implementing modified operations to maximize social
distancing, and suspending staff travel and training. See https://www.bop.gov/coronavirus/
covid19_status.jsp (last visited June 4, 2020). Thus, in light of Defendant’s recovery and the fact
that he does not dispute that he is now asymptomatic and fever free, and does not point to any
current health problems as a result of having contracted Covid-19, the Court finds extraordinary
and compelling reasons do not exist to order a sentence reduction under § 3582(c)(1)A).




1
 See United States v. Castaldi, No. 09 CR 0059 (N.D. Ill.), 4/17/20 Order, Dkt. # 140 (analyzing
the statutory language and Seventh Circuit precedent and concluding that the exhaustion
requirement is not waivable).
                                                2
      Case: 1:11-cr-00745 Document #: 61 Filed: 06/05/20 Page 3 of 3 PageID #:509




        The Court’s conclusion is buttressed by a consideration of the § 3553(a) factors. While
the Court acknowledges that Defendant is 66 years old, suffers from certain ailments, and has
served most of his sentence, other considerations dictate against release. As the parties noted at
sentencing, Defendant has a long history of thefts dating back to 1974 and, prior to the instant
incarceration, had contact with law enforcement on and off for 40 years. He has struggled with
mental illness for many years, has been hospitalized or institutionalized approximately ten times,
and when not able to stay on his prescribed medications, has turned to street drugs.
Significantly, Defendant’s current imprisonment is the result of numerous brazen bank robberies,
which included several threats to kill bank employees. 2 These facts, as well as Defendant’s
criminal history, which placed him in the category of a career offender at sentencing, indicate to
the Court that continued incarceration and institutional oversight are appropriate and necessary.

       The Court concludes that Defendant has not exhausted his administrative remedies. But
even assuming arguendo that he did, the Court finds that extraordinary and compelling
circumstances, particularly considered in light of Defendant’s personal circumstances and
criminal history, do not support granting Defendant’s request for relief.



Date: June 5, 2020                                    ____________________________
                                                      Ronald A. Guzmàn
                                                      United States District Judge




2
    As summarized by the government:

               Defendant robbed the same bank each time. He demanded
               money using notes that claimed he had a weapon and threatened
               the tellers with death. For example, he used notes that read:

                       • “Give me your money . . . . I swear I will kill you” (Dkt.
                       37 at 2);
                       • “I have gun & bomb in my bag . . . . Just put money on
                       count[er] and walk away and we will all live another day”
                       (id. at 3); and
                       • “I have a gun & bomb . . . . I will blow us up” (id. at 4).

               Defendant also made verbal threats. For example, during one robbery,
               defendant said words to the effect of, “Yes I have a gun. If you move I will shoot
               you.” Id. at 5. And during another robbery, the teller reported seeing what she
               believed was the barrel of a gun in a folded newspaper that defendant was
               carrying. Id. at 2.

(Gov’t’s Resp., Dkt. # 55, at 2.)

                                                 3
